

Exhibit 10.3
 
FIFTH AMENDMENT
TO MERGER AGREEMENT


This FIFTH AMENDMENT TO MERGER AGREEMENT (this “Fifth Amendment”) is dated as of
June 21, 2007 and entered into by and among GoFish Corporation, a Nevada
corporation (the “Buyer”), BM Acquisition Corp Inc., a Delaware corporation and
wholly owned subsidiary of the Buyer (the “Transitory Subsidiary”), Bolt, Inc.,
a/k/a Bolt Media, Inc., a Delaware corporation (the “Company”), and John Davis,
(the “Indemnification Representative”), with reference to that certain Agreement
and Plan of Merger dated as of February 11, 2007, by and among the Buyer, the
Transitory Subsidiary, the Company and the Indemnification Representative, as
amended by the First Amendment to Merger Agreement dated as of March 29, 2007,
the Second Amendment to Merger Agreement dated as of May 31, 2007, the Third
Amendment to Merger Agreement dated as of June 15, 2007, and the Fourth
Amendment to Merger Agreement dated as of June 20, 2007, each by and among the
Buyer, the Transitory Subsidiary, the Company and the Indemnification
Representative (collectively, the “Merger Agreement”). Capitalized terms used
but not defined in this Fifth Amendment shall have the meanings given to such
terms in the Merger Agreement.


WHEREAS, the parties hereto have agreed to amend the Merger Agreement to clarify
certain conditions to the obligations of the Buyer to conduct the Closing, to
memorialize certain additional agreements of the parties, and to provide that
the Closing Date shall be on such date as is mutually agreed upon by the parties
up to the Termination Date, and to provide that the Termination Date shall be
July 13, 2007;


NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
intending be legally bound hereby, the parties hereto hereby agree as follows:


ARTICLE I
AMENDMENT TO THE MERGER AGREEMENT


1.1 Section 1.2 of the Merger Agreement is hereby replaced in its entirety with
the following:


1.2 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Morrison & Foerster LLP in
San Francisco, California, commencing at 9:00 a.m. local time on such mutually
agreeable date, up to the Termination Date, as soon as practicable after the
satisfaction or waiver of all conditions (excluding the delivery of any
documents to be delivered at the Closing by any of the Parties) set forth in
Article V hereof (the “Closing Date”).


1.2 The following Section 5.2(k) is added to the Agreement:


(k) Record Label Litigation. The Company shall have entered into a definitive
settlement pursuant to documentation reasonably satisfactory to the Buyer of
that certain copyright infringement lawsuit described as UMG Recordings, Inc.,
et al v. Bolt, Inc., et al, USDC Case No. CV06-Q6577-AHM, pending in the Federal
District Court for the Central District of California and definitive settlement
agreements covering claims that are substantially comparable to the claims made
in the UMG litigation by each of Sony, BMG Entertainment, Warner Music Group,
and EMI Recorded Music and the major publishers that provide for initial cash
payments to be made at the time of execution and satisfaction of conditions set
forth therein that in the aggregate do not exceed $1,000,000 and for additional
cash payments to be made no sooner than July 1, 2008 that in the aggregate do
not exceed $3,000,000, and 2.5 million shares of the Buyer’s Common Stock ,
exclusive of any advertising credits or other in kind consideration.
 

--------------------------------------------------------------------------------


 
1.3 The following Section 4.11 is hereby added to the Merger Agreement:


4.11 Interim Transactions.


(a) Buyer and the Company acknowledge that Buyer has advanced to the Company a
total of $450,000 for use by Buyer as working capital and to fund various
obligations of Buyer. Buyer and the Company have previously agreed that the
amount of such advances would be applied to reduce the amount of any payment
otherwise due from Buyer to the Company pursuant to Section 7.2 by reason of the
Company’s termination of the Agreement pursuant to Sections 7.1(c) or 7.1(f),
and such payment amount would have been, as of the date of this Fifth Amendment
but without giving effect to it, be $1,050,000.


(b) Simultaneously with the execution of this Fourth Amendment, Buyer shall loan
the Company $600,000 (the “Loan”) pursuant to a secured promissory note in the
form of Exhibit A which shall be secured by a first priority lien against all of
the Company’s tangible and intangible assets pursuant to a Security Agreement
and Patent and Trademark Security Agreement in the forms of Exhibit B and
Exhibit C, respectively. The Company has directed that Buyer pay $250,000 of
this loan to a third party creditor of the Company.


1.4 Section 7.1(e) of the Merger Agreement, as amended, is hereby replaced in
its entirety with the following:


(e) the Buyer may terminate this Agreement if the Closing shall not have
occurred on or before July 13, 2007 (the “Termination Date”) by reason of the
failure of any condition precedent under Section 5.1 or 5.2 hereof (unless the
failure results primarily from a breach by the Buyer or the Transitory
Subsidiary of any representation, warranty or covenant contained in this
Agreement);


1.5 Section 7.3 of the Merger Agreement is hereby replaced in its entirety with
the following:


7.2 Effects of Termination. If any Party terminates this Agreement pursuant to
Section 7.1, other than a termination by the Company pursuant to Section 7.1(c)
or 7.1(f) or a termination by Company or the Buyer pursuant to Section 7.1(g),
all obligations of the Parties hereunder shall terminate without any liability
of any Party to any other Party (except for any liability of any Party for
willful breaches of this Agreement). Notwithstanding the foregoing, the
obligations of the Parties pursuant to Section 4.5(c) shall survive termination
of this Agreement. In the event of a termination on or before the Termination
Date by the Company or pursuant to Section 7.1(g) then, the Company shall pay
the Buyer the greater of (x) $5,000,000 or (y) 25% of the amounts payable to the
Company or its stockholders pursuant to such Superior Offer. In the event of a
termination by the Company pursuant to Section 7.1(c) or 7.1(f) then Buyer shall
immediately issue to the Company 300,000 shares of the Buyer’s common stock (the
value of which the parties agree shall be $480,000) and shall forgive $100,000
of the Company’s obligations under the Loan (and the $1,050,000 amount referred
to in 4.11(a) shall not be payable). Each Party acknowledges that the agreements
contained in this Section 7.2 are an integral part of the transactions
contemplated by this Agreement and constitute liquidated damages and not a
penalty, and that, without these agreements, the other Parties would not enter
into this Agreement.
 
2

--------------------------------------------------------------------------------


 
ARTICLE II
MISCELLANEOUS


2.1  Effect on Merger Agreement. On and after the date of this Fourth Amendment
each reference in the Merger Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import referring to the Merger Agreement
shall mean and be a reference to the Merger Agreement, as amended by this Fourth
Amendment. Except as specifically amended by this Fourth Amendment, the Merger
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.


2.2  Governing Law. This Fourth Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.
 
2.3  Counterparts; Facsimile. This Fourth Amendment may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument, and facsimile signatures
shall be deemed, for the purposes of this Fourth Amendment, original signatures.


2.4  Severability. Any term or provision of this Fourth Amendment that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Fourth Amendment shall be enforceable
as so modified.
 
[Signature page follows]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the date first above written.
 

     
GOFISH CORPORATION
                   
By:  /s/ Tabreez Verjee
   

--------------------------------------------------------------------------------

Name:Tabreez Verjee
   
Title: President

 

   
BM ACQUISITION CORP INC.
                   
By:  /s/ Tabreez Verjee
   

--------------------------------------------------------------------------------

Name:Tabreez Verjee
   
Title: President

 

     
BOLT, INC.
                   
By:  /s/ Aaron Cohen
   

--------------------------------------------------------------------------------

Name:Aaron Cohen
   
Title:Chief Executive Officer


     
INDEMNIFICATION REPRESENTATIVE.
                   
By:  /s/ John Davis
   

--------------------------------------------------------------------------------

Name:John Davis
   

 
4

--------------------------------------------------------------------------------


 


EXHIBIT A
 
PROMISSORY NOTE
 
$600,000
Dated: June 22, 2007



FOR VALUE RECEIVED, the undersigned, Bolt, Inc., a Delaware corporation (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of GoFish
Corporation, a Nevada corporation (the “Lender”), the principal sum of SIX
HUNDRED THOUSAND DOLLARS ($600,000), on the first to occur of (1) an Insolvency
Event (defined below), (2) the termination of the Merger Agreement (defined
below), and (3) July 31, 2007 (collectively, the “Maturity Date”).
 
The Borrower further promises to pay interest on the outstanding principal
amount of this Promissory Note (this “Note”) from the date hereof until the
Maturity Date, at the Maturity Date, at the rate of 8% per annum. In the event
that any amount of principal or interest, or any other amount payable hereunder,
is not paid in full when due (whether at stated maturity, by acceleration or
otherwise), the Borrower agrees to pay interest on such unpaid principal or
other amount, from the date such amount becomes due until the date such amount
is paid in full, payable on demand, at a rate per annum which is 2% higher than
the rate of interest set forth above.  All computations of interest shall be
made on the basis of a year of 365 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable.
 
All payments hereunder shall be made in lawful money of the United States of
America and in same day or immediately available funds, to the Lender, in
accordance with the Lender’s payment instructions.
 
Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in California
 
In no event shall the Borrower be obligated to pay the Lender interest, charges
or fees at a rate in excess of the highest rate permitted by applicable law.
 
The Borrower may upon prior notice to the Lender not later than five Business
Days prior to the proposed prepayment date, prepay the outstanding amount hereof
in whole or in part at any time, without premium or penalty. Together with any
such prepayment the Borrower shall pay accrued interest on the amount prepaid.
 
So long as any amount payable by the Borrower hereunder shall remain unpaid, (i)
the Borrower will furnish to the Lender from time to time such information
respecting the Borrower’s financial condition and the Collateral (as defined
below) as the Lender may from time to time reasonably request, and (ii) except
as expressly contemplated by the Merger Agreement, the Borrower will not merge
with or consolidate into any entity (unless the Borrower is the surviving
entity), or sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets.
 

--------------------------------------------------------------------------------


 
The Borrower represents and warrants to the Lender that: (i) the Borrower is
duly organized or formed, as the case may be, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
and has all requisite power and authority to execute, deliver and perform its
obligations under this Note; (ii) the execution, delivery and performance by the
Borrower of this Note have been duly authorized by all necessary action of the
Borrower and do not and will not (A) contravene the terms of the articles or
certificate of incorporation, or bylaws, or other applicable organizational
documents, of the Borrower, or result in a breach of or constitute a default
under any material lease, instrument, contract or other agreement to which the
Borrower is a party or by which it or its properties may be bound or affected;
or (B) violate any provision of any law, rule, regulation, order, judgment,
decree or the like binding on or affecting the Borrower; and (iii) this Note is
the legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms.
 
The occurrence and continuance of any of the following shall constitute an
“Event of Default” under this Note:
 
(1) the failure to make any payment of principal, interest or any other amount
payable hereunder when due under this Note which continues after two (2) days
notice in writing;
 
(2) Any representation or warranty by the Borrower under or in connection with
this Note shall prove to have been incorrect in any material respect when made
or deemed made;
 
(3) The material breach of any other condition or obligation under this Note;
 
(4) the Borrower shall admit in writing its inability to pay its debts
(including its payrolls) as such debts become due, or shall make a general
assignment for the benefit of creditors; or the Borrower shall file a voluntary
petition in bankruptcy or a petition or answer seeking reorganization, to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act of 1978, as amended or recodified from time to time (the
“Bankruptcy Code”) or under any other state or federal law relating to
bankruptcy, insolvency or reorganization granting relief to debtors, whether now
or hereafter in effect, or shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition filed against
the Borrower pursuant to the Bankruptcy Code or any such other state or federal
law; or the Borrower shall be adjudicated a bankrupt, or shall apply for or
consent to the appointment of any custodian, receiver, trustee or liquidator for
all or any substantial part of the Borrower’s property, or shall take any action
to authorize any of the actions set forth above in this paragraph; or an
involuntary petition seeking any of the relief specified in this paragraph shall
be filed against the Borrower; or any order for relief shall be entered against
the Borrower in any involuntary proceeding under the Bankruptcy Code or any such
other state or federal law referred to in this paragraph 4 (each an “Insolvency
Event”);
 
2

--------------------------------------------------------------------------------


 
(5) the Borrower shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this paragraph 5;
 
(6) the material breach of any covenant under the Merger Agreement (as defined
below) beyond the grace period, if any, specified therein;
 
(7) any event of default under the Security Agreement (defined below) shall have
occurred and be continuing; or the Security Agreement or any of the other
documents relating to the Collateral after delivery thereof shall for any reason
be revoked or invalidated, or otherwise cease to be in full force and effect, or
the Borrower shall contest in any manner the validity or enforceability thereof,
or the Borrower shall deny that it has any further liability or obligation
thereunder; or the Security Agreement or any of the other documents relating to
the Collateral for any reason, except to the extent permitted by the terms
thereof, shall cease to create a valid and perfected first priority lien in any
of the Collateral purported to be covered thereby.
 
Upon the occurrence and continuance of any Event of Default, the Lender, at its
option, may (i) by notice to the Borrower, declare the unpaid principal amount
of this Note, all interest accrued and unpaid hereon and all other amounts
payable hereunder to be immediately due and payable, whereupon the unpaid
principal amount of this Note, all such interest and all such other amounts
shall become immediately due and payable, without presentment, demand, protest
or further notice of any kind, provided that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, the result which would otherwise occur only upon giving of
notice by the Lender to the Borrower as specified above shall occur
automatically, without the giving of any such notice; and (ii) whether or not
the actions referred to in clause (i) have been taken, exercise any or all of
the Lender’s rights and remedies under the Security Agreement and the Merger
Agreement and proceed to enforce all other rights and remedies available to the
Lender under applicable law.
 
The Borrower agrees to pay on demand all the losses, costs, and expenses
(including, without limitation, attorneys’ fees and disbursements) that the
Lender incurs in connection with enforcement or attempted enforcement of this
Note, or the protection or preservation of the Lender’s rights under this Note,
whether by judicial proceedings or otherwise. Such costs and expenses include,
without limitation, those incurred in connection with any workout or
refinancing, or any bankruptcy, insolvency, liquidation or similar proceedings.
 
The Borrower hereby waives diligence, demand, presentment, protest or further
notice of any kind.
 
Time is of the essence for the performance of each and every obligation under
this Note.
 
3

--------------------------------------------------------------------------------


 
The Borrower agrees to make all payments under this Note without setoff or
deduction and regardless of any counterclaim or defense, including, without
limitation, any deduction or setoff arising out of or in connection with that
certain Agreement and Plan of Merger dated as of February 11, 2007 by and among
the Lender, BM Acquisition Corp. Inc., the Borrower, and John Davis, as amended
(together with any amendments thereto, the “Merger Agreement”), except as
expressly contemplated by Section 7.2 of the Merger Agreement; provided,
however, that no payment hereunder shall be deemed to be a waiver of any right
or claim that the Borrower may have under the Merger Agreement. The Borrower
represents and warrants to the Lender that, to the best of Borrower’s knowledge
and except as expressly contemplated by Section 7.2 of the Merger Agreement,
there is no claim, defense, counterclaim or set-off which could be asserted by
or is available to the Borrower against the Lender.
 
No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of the Lender in exercising any right under this Note
shall operate as a waiver of such right or any other right hereunder.
 
This Note shall be binding on the Borrower and its successors and assigns, and
shall be binding upon and inure to the benefit of the Lender, any future holder
of this Note and their respective successors and assigns. The Borrower may not
assign or transfer this Note or any of its obligations hereunder without the
Lender’s prior written consent.
 
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile) and mailed (by
certified or registered mail), sent or delivered (i) if to the Lender, GoFish
Corporation, 500 Third Street, Suite 260, San Francisco, CA 94107, facsimile
(415) 738-8834, attn: Michael Downing, President and Chief Executive Officer;
and (ii) if to the Borrower, at or to its address or facsimile number set forth
below its name on the signature page hereof, or at or to such other address or
facsimile number as such party shall have designated in a written notice to the
other party. All such notices and communications shall be effective (i) if
delivered by hand, sent by certified or registered mail or sent by an overnight
courier service, when received; and (ii) if sent by facsimile transmission, when
sent.
 
This Note is secured by certain collateral (the “Collateral”) more specifically
described in that certain Security Agreement each of even date herewith between
the Borrower and the Lender, and that certain Patent and Trademark Security
Agreement of even date herewith between the Borrower and the Lender
(collectively, the “Security Agreement”).
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH CALIFORNIA LAW.
 
The Borrower hereby (i) submits to the non-exclusive jurisdiction of the courts
of the State of California and the Federal courts of the United States sitting
in the City of San Francisco, California for the purpose of any action or
proceeding arising out of or relating to this Note and any other documents and
instruments relating hereto, (ii) agrees that all claims in respect of any such
action or proceeding may be heard and determined in such courts,
(iii) irrevocably waives (to the extent permitted by applicable law) any
objection which it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum and (iv) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.
 
4

--------------------------------------------------------------------------------


 
THE BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS NOTE. IN THE EVENT ANY LEGAL PROCEEDING IS
FILED IN A COURT OF THE STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY
PARTY IN CONNECTION WITH ANY CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EACH, A “CLAIM”) AND THE WAIVER SET FORTH IN THE PRECEEDING
PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE BORROWOR HEREBY
AGREES, AND THE LENDER BY ITS ACCEPTANCE HEREOF HEREBY AGREES, AS FOLLOWS:
 
(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBPARAGRAPH 2 BELOW, ANY
CLAIM WILL BE RESOLVED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
 
(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A REFERENCE PROCEEDING: (A)
NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL PROPERTY,
(B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF), (C) APPOINTMENT OF A
RECEIVER AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING WRITS
OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS NOTE DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR
OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY
SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE
PROCEEDING PURSUANT TO THIS NOTE.
 
(3) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B). A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON
AN EX PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM
WOULD RESULT IF EX PARTE RELIEF IS NOT GRANTED.
 
(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS,
A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A COURTESY COPY
OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.
 
5

--------------------------------------------------------------------------------


 
(5) THE REFEREE SHALL APPLY THE RULES OF DISCOVERY AND EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA TO THE REFERENCE PROCEEDING AND
SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH APPLICABLE LAW. THE REFEREE SHALL
BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.
 
[Remainder of page intentionally left blank]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has duly executed this Note, as of the date
first above written.
 

       
BOLT, INC.
 
   
   
  By:    
Name:

--------------------------------------------------------------------------------

 
Title:
   Address:            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------


 


EXHIBIT B
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”), dated as of June 22, 2007, is made
between Bolt, Inc., a Delaware corporation (“Debtor”) and GoFish Corporation, a
Nevada corporation (“Secured Party”).
 
Debtor and Secured Party hereby agree as follows:
 
SECTION 1  Definitions; Interpretation.
 
(a)  All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Note (as defined below).
 
(b)  As used in this Agreement, the following terms shall have the following
meanings:
 
“Collateral” has the meaning set forth in Section 2.
 
“Documents” means this Agreement, the Note, the Patent and Trademark Security
Agreement, the Merger Agreement, and all other certificates, documents,
agreements and instruments delivered to Secured Party under the Note or in
connection with the Obligations.
 
“Event of Default” has the meaning set forth in Section 7.
 
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.
 
“Note” means that certain Promissory Note of even date herewith made by Debtor
in favor of Secured Party, as amended, modified, renewed, extended or replaced
from time to time.
 
“Obligations” means the indebtedness, liabilities and other obligations of
Debtor to Secured Party, whether created under, arising out of or in connection
with the Note, any of the other Documents or otherwise, including, without
limitation, all unpaid principal of the Note, all interest accrued thereon, all
fees and all other amounts payable by Debtor to Secured Party thereunder or in
connection therewith, whether now existing or hereafter arising, and whether due
or to become due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, and including interest that accrues after the commencement by
or against Debtor of any bankruptcy or insolvency proceeding naming such Person
as the debtor in such proceeding.
 
“Partnership and LLC Collateral” has the meaning set forth in Section 5.
 
“Permitted Lien” means (i) any Lien in favor of Secured Party; (ii) any Liens
existing as of the date hereof and previously disclosed in writing to Secured
Party; (iii) Liens (A) upon or in any property acquired or held by Debtor or any
of its subsidiaries to secure the purchase price of such property or
indebtedness incurred solely for the purpose of financing the acquisition of
such property, or (B) existing on such property at the time of its acquisition,
provided that the Lien in either case is confined solely to the property so
acquired and improvements thereon and does not exceed $10,000 in the aggregate;
(iv) Liens on assets of Persons that become subsidiaries of Debtor after the
date hereof, provided that such Liens existed at the time the respective Persons
became subsidiaries of Debtor and were not created in anticipation thereof; and
(v) other Liens that arise in the ordinary course of business and do not
materially impair Debtor’s ownership or use of the Collateral or the value
thereof.
 
1

--------------------------------------------------------------------------------


 
“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.
 
“Pledged Collateral” means Debtor’s (i) investment property and (ii) Partnership
and LLC Collateral, including any ownership interests in any subsidiaries of
Debtor.
 
“Pledged Collateral Agreements” means any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.
 
(c)  Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.
 
(d)  In this Agreement, (i) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; and
(ii) the captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement.
 
SECTION 2  Security Interest. As security for the payment and performance of the
Obligations, Debtor hereby grants to Secured Party a security interest in all of
Debtor’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including all accounts, chattel paper, commercial tort
claims, deposit accounts, documents, equipment (including all fixtures), general
intangibles (including, without limitation, all internet domain names and
associated URL addresses, including the domain name “Bolt.com” and associated
URL addresses), instruments, inventory, investment property, letter-of-credit
rights, money and all products, proceeds and supporting obligations of any and
all of the foregoing (collectively, the “Collateral”). This Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 18 hereof. Anything herein to
the contrary notwithstanding, in no event shall the Collateral include, and
Debtor shall not be deemed to have granted a security interest in, any of
Debtor’s right, title or interest in any of the outstanding voting capital stock
or other ownership interests of a Controlled Foreign Corporation (as defined
below) in excess of 65% of the voting power of all classes of capital stock or
other ownership interests of such Controlled Foreign Corporation entitled to
vote; provided that (i) immediately upon the amendment of the Internal Revenue
Code to allow the pledge of a greater percentage of the voting power of capital
stock or other ownership interests in a Controlled Foreign Corporation without
adverse tax consequences, the Collateral shall include, and Debtor shall be
deemed to have granted a security interest in, such greater percentage of
capital stock or other ownership interests of each Controlled Foreign
Corporation; and (ii) if no adverse tax consequences to Debtor shall arise or
exist in connection with the pledge of any Controlled Foreign Corporation, the
Collateral shall include, and Debtor shall be deemed to have granted a security
interest in, such Controlled Foreign Corporation. As used herein, “Controlled
Foreign Corporation” shall mean a “controlled foreign corporation” as defined in
the Internal Revenue Code.
 
2

--------------------------------------------------------------------------------


 
SECTION 3  Financing Statements and other Action.
 
(a)  Debtor hereby authorizes Secured Party to file at any time and from time to
time any financing statements describing the Collateral, and Debtor shall
execute and deliver to Secured Party, and Debtor hereby authorizes Secured Party
to file (with or without Debtor’s signature), at any time and from time to time,
all amendments to financing statements, assignments, continuation financing
statements, termination statements, account control agreements, and other
documents and instruments, in form reasonably satisfactory to Secured Party, as
Secured Party may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of Secured
Party in the Collateral and to accomplish the purposes of this Agreement.
Without limiting the generality of the foregoing, Debtor ratifies and authorizes
the filing by Secured Party of any financing statements filed prior to the date
hereof.
 
(b)  Debtor will join with Secured Party in notifying any third party who has
possession of any Collateral of Secured Party’s security interest therein and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Secured Party.
 
(c)  Upon request of Secured Party, Debtor (i) shall cause certificates to be
issued in respect of any uncertificated Pledged Collateral, (ii) shall exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, and (iii) shall cause any securities intermediaries to show on
their books that Secured Party is the entitlement holder with respect to any
Pledged Collateral.
 
(d)  Upon request of Secured Party, Debtor (i) shall cause certificates to be
issued in respect of any uncertificated Pledged Collateral, (ii) shall exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, and (iii) shall cause any securities intermediaries to show on
their books that Secured Party is the entitlement holder with respect to any
Pledged Collateral.
 
(e)  Debtor will not create any chattel paper without placing a legend on the
chattel paper acceptable to Secured Party indicating that Secured Party has a
security interest in the chattel paper.
 
SECTION 4  Representations and Warranties. Debtor represents and warrants to
Secured Party that:
 
(a)  Debtor is duly organized, validly existing and in good standing under the
law of the jurisdiction of its organization and has all requisite power and
authority to execute, deliver and perform its obligations under the Documents.
 
3

--------------------------------------------------------------------------------


 
(b)  The execution, delivery and performance by Debtor of the Documents have
been duly authorized by all necessary action of Debtor, and the Documents
constitute the legal, valid and binding obligations of Debtor, enforceable
against Debtor in accordance with its terms.
 
(c)  No authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by Debtor of the Documents, except for any filings necessary to perfect any
Liens on any Collateral.
 
(d)  Debtor’s chief executive office and principal place of business (as of the
date of this Agreement) is located at the address set forth in Schedule 1;
Debtor’s jurisdiction of organization and organizational identification number
are set forth in Schedule 1; Debtor’s exact legal name is as set forth in the
first paragraph of this Agreement; and all other locations where Debtor conducts
business or Collateral is kept (as of the date of this Agreement) are set forth
in Schedule 2.
 
(e)  Debtor has rights in or the power to transfer the Collateral, and Debtor is
the sole and complete owner of the Collateral, free from any Lien other than
Permitted Liens.
 
(f)  All of Debtor’s U.S. and foreign patents and patent applications,
copyrights (whether or not registered), applications for copyright, trademarks,
service marks and trade names (whether registered or unregistered), and
applications for registration of such trademarks, service marks and trade names,
are set forth in Schedule 2.
 
(g)  No control agreements exist with respect to any Collateral other than
control agreements in favor of Secured Party.
 
(h)  The names and addresses of all financial institutions and other Persons at
which Debtor maintains its deposit and securities accounts, and the account
numbers and account names of such accounts, are set forth in Schedule 1.
 
(i)   Schedule 3 lists Debtor’s ownership interests in each of its subsidiaries
as of the date hereof.
 
(j)  Debtor is and will be the legal record and beneficial owner of all Pledged
Collateral, and has or will have good and marketable title thereto.
 
(k)  Except as disclosed in writing to Secured Party, there are no Pledged
Collateral Agreements which affect or relate to the voting or giving of written
consents with respect to any of the Pledged Collateral. Each Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms. To the best knowledge of Debtor,
there exists no material violation or material default under any Pledged
Collateral Agreement by Debtor or the other parties thereto. Debtor has not
knowingly waived or released any of its material rights under or otherwise
consented to a material departure from the terms and provisions of any Pledged
Collateral Agreement.
 
4

--------------------------------------------------------------------------------


 
SECTION 5  Covenants. So long as any of the Obligations remain unsatisfied,
Debtor agrees that:
 
(a)  Debtor shall appear in and defend any action, suit or proceeding which may
affect to a material extent its title to, or right or interest in, or Secured
Party’s right or interest in, the Collateral, and shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.
 
(b)  Debtor shall comply in all material respects with all laws, regulations and
ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral.
 
(c)  Debtor shall give prompt written notice to Secured Party (and in any event
not later than 30 days following any change described below in this subsection)
of: (i) any change in the location of Debtor’s chief executive office or
principal place of business; (ii) any change in the locations set forth in
Schedule 1; (iii) any change in its name; (iv) any changes in its identity or
structure in any manner that might make any financing statement filed hereunder
incorrect or misleading; (v) any change in its registration as an organization
(or any new such registration); or (vi) any change in its jurisdiction of
organization; provided that Debtor shall not locate any Collateral outside of
the United States nor shall Debtor change its jurisdiction of organization to a
jurisdiction outside of the United States.
 
(d)  Debtor shall carry and maintain in full force and effect, at its own
expense and with financially sound and reputable insurance companies, insurance
with respect to the Collateral in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in the same
or similar businesses and owning similar properties in the localities where
Debtor operates. Insurance on the Collateral shall name Secured Party as
additional insured and as loss payee. Upon the request of Secured Party, Debtor
shall furnish Secured Party from time to time with full information as to the
insurance carried by it and, if so requested, copies of all such insurance
policies. Debtor shall also furnish to Secured Party from time to time upon the
request of Secured Party a certificate of Debtor’s insurance broker or other
insurance specialist stating that all premiums then due on the policies relating
to insurance on the Collateral have been paid and that such policies are in full
force and effect. All insurance policies required under this subsection (d)
shall provide that they shall not be terminated or cancelled nor shall any such
policy be materially changed without at least 30 days’ prior written notice to
Debtor and Secured Party. Receipt of notice of termination or cancellation of
any such insurance policies or reduction of coverages or amounts thereunder
shall entitle Secured Party to renew any such policies, cause the coverages and
amounts thereof to be maintained at levels required pursuant to the first
sentence of this subsection (d) or otherwise to obtain similar insurance in
place of such policies, in each case at the expense of Debtor.
 
(e)  All insurance policies shall provide that any losses payable thereunder be
payable directly to Secured Party unless written authority to the contrary is
obtained. In the event that Debtor shall receive any proceeds of any insurance
(other than in respect of third party liability insurance) it shall immediately
cause such proceeds to be paid over to Secured Party. If the Collateral shall be
materially damaged or destroyed, in whole or in part, by fire or other casualty,
Debtor shall give prompt notice thereof to Secured Party. Additionally, Debtor
shall in any event promptly give Secured Party notice of all reports made to
insurance companies in respect of any claim in excess of $10,000. No settlement
on account of any loss covered by insurance shall be made for less than insured
value without the consent of Secured Party. In its sole discretion Secured Party
may apply all or any portion of such insurance proceeds to the payment of
Obligations or may release all or any portion thereof to Debtor.
 
5

--------------------------------------------------------------------------------


 
(f)  Debtor shall keep the Collateral free of all Liens except Permitted Liens.
 
(g)  Debtor shall pay and discharge all taxes, fees, assessments and
governmental charges or levies imposed upon it with respect to the Collateral
prior to the date on which penalties attach thereto, except to the extent such
taxes, fees, assessments or governmental charges or levies are being contested
in good faith by appropriate proceedings.
 
(h)  Debtor shall maintain and preserve its legal existence, its rights to
transact business and all other rights, franchises and privileges necessary or
desirable in the normal course of its business and operations and the ownership
of the Collateral, except in connection with any transactions expressly
permitted by the Note or any other Document.
 
(i)  If and when Debtor shall obtain rights to any new patents, trademarks,
service marks, trade names or copyrights, or otherwise acquire or become
entitled to the benefit of, or apply for registration of, any of the foregoing,
Debtor (i) shall promptly notify Secured Party thereof and (ii) hereby
authorizes Secured Party to modify, amend, or supplement Schedule 2 and from
time to time to include any of the foregoing and make all necessary or
appropriate filings with respect thereto.
 
(j)  Without limiting the generality of subsection (i), Debtor shall not
register with the U.S. Copyright Office any unregistered copyrights (whether in
existence on the date hereof or thereafter acquired, arising, or developed)
unless Debtor provides Secured Party with written notice of its intent to
register such copyrights not less than 30 days prior to the date of the proposed
registration.
 
(k)  At Secured Party’s request, Debtor will use commercially reasonable efforts
to obtain from each Person from whom Debtor leases any premises, and from each
other Person at whose premises any Collateral is at any time present (including
any bailee, warehouseman or similar Person), any such collateral access,
subordination, landlord waiver, bailment, consent and estoppel agreements as
Secured Party may require, in form and substance satisfactory to Secured Party.
 
(l)  Debtor shall comply with all of its obligations under any Pledged
Collateral Agreements to which it is a party and shall enforce all of its rights
thereunder. (ii) Debtor will take all actions necessary to cause each Pledged
Collateral Agreement relating to Collateral consisting of any and all limited,
limited liability and general partnership interests and limited liability
company interests of any type or nature (“Partnership and LLC Collateral”) to
provide specifically at all times that: (A) the Partnership and LLC Collateral
shall be securities and shall be governed by Article 8 of the applicable Uniform
Commercial Code; (B) each certificate of membership or partnership representing
the Partnership and LLC Collateral shall bear a legend to the effect that such
membership interest or partnership interest is a security and is governed by
Article 8 of the applicable Uniform Commercial Code; and (C) no consent of any
member, manager, partner or other Person shall be a condition to the admission
as a member or partner of any transferee that acquires ownership of the
Partnership and LLC Collateral as a result of the exercise by Secured Party of
any remedy hereunder or under applicable law. (iii) Debtor shall not vote to
enable or take any other action to amend or terminate, or waive compliance with
any of the terms of, any Pledged Collateral Agreement, certificate or articles
of incorporation, bylaws or other organizational documents, or otherwise cast
any vote or grant or give any consent, waiver or ratification in respect of the
Pledged Collateral, in any way that materially changes the rights of Debtor with
respect to any Pledged Collateral in a manner adverse to the Secured Party or
that adversely affects the validity, perfection or priority of Secured Party’s
security interest therein.
 
6

--------------------------------------------------------------------------------


 
(m)  In the event that Debtor acquires rights in any subsidiary after the date
hereof, it shall deliver to Secured Party a completed supplement to Schedule 3,
reflecting such new subsidiary. Notwithstanding the foregoing, it is understood
and agreed that the security interest of Secured Party shall attach to any such
subsidiary immediately upon Debtor’s acquisition of rights therein and shall not
be affected by the failure of Debtor to deliver any such supplement to Schedule
3.
 
SECTION 6  Rights of Secured Party; Authorization; Appointment.
 
(a)  At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, all remittances received by Debtor in
respect of its accounts and other rights to payment shall be held in trust for
Secured Party and, in accordance with Secured Party’s instructions, remitted to
Secured Party or deposited to an account of Secured Party in the form received
(with any necessary endorsements or instruments of assignment or transfer).
 
(b)  At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, Secured Party shall be entitled to receive
all distributions and payments of any nature with respect to any Pledged
Collateral or instrument Collateral, and all such distributions or payments
received by the Debtor shall be held in trust for Secured Party and, in
accordance with Secured Party’s instructions, remitted to Secured Party or
deposited to an account designated by Secured Party in the form received (with
any necessary endorsements or instruments of assignment or transfer). Further,
upon the occurrence and during the continuance of any Event of Default any such
distributions and payments with respect to any Pledged Collateral held in any
securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder, and Secured Party shall have the
right, following prior written notice to the Debtor, to vote and to give
consents, ratifications and waivers with respect to any Pledged Collateral and
instruments, and to exercise all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining thereto, as if Secured Party
were the absolute owner thereof; provided that Secured Party shall have no duty
to exercise any of the foregoing rights afforded to it and shall not be
responsible to the Debtor or any other Person for any failure to do so or delay
in doing so.
 
(c)  Secured Party shall have the right to, in the name of Debtor, or in the
name of Secured Party or otherwise, upon notice to but without the requirement
of assent by Debtor, and Debtor hereby constitutes and appoints Secured Party
(and any of Secured Party’s officers, employees or agents designated by Secured
Party) as Debtor’s true and lawful attorney-in-fact, with full power and
authority to: (i) sign and file any of the financing statements and other
documents and instruments which must be executed or filed to perfect or continue
perfected, maintain the priority of or provide notice of Secured Party’s
security interest in the Collateral; (ii) assert, adjust, sue for, compromise or
release any claims under any policies of insurance; (iii) give notices of
control, default or exclusivity (or similar notices) under any account control
agreement or similar agreement with respect to exercising control over deposit
accounts or securities accounts; and (iv) execute any and all such other
documents and instruments, and do any and all acts and things for and on behalf
of Debtor, which Secured Party may deem reasonably necessary or advisable to
maintain, protect, realize upon and preserve the Collateral and Secured Party’s
security interest therein and to accomplish the purposes of this Agreement.
Secured Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Secured Party, pursuant to clauses (ii), (iii) and (iv). The foregoing power of
attorney is coupled with an irrevocable interest so long as the Obligations have
not been paid and performed in full. Debtor hereby ratifies, to the extent
permitted by law, all that Secured Party shall lawfully and in good faith do or
cause to be done by virtue of and in compliance with this Section 6.
 
7

--------------------------------------------------------------------------------


 
SECTION 7  Events of Default. Any of the following events which shall occur and
be continuing shall constitute an “Event of Default”:
 
(a)  Debtor shall fail to pay when due any amount of principal of or interest on
the Note or other amount payable hereunder or under the Note or any other
Document or in respect of the Obligations.
 
(b)  Any representation or warranty by Debtor under or in connection with this
Agreement, the Note or any other Document shall prove to have been incorrect in
any material respect when made or deemed made.
 
(c)  Debtor shall fail to perform or observe in any material respect any other
term, covenant or agreement contained in this Agreement, the Note or any other
Document on its part to be performed or observed and any such failure shall
remain unremedied for a period of 5 days from the occurrence thereof; or any
“Event of Default” as defined in the Note, or any default in any other Document,
shall have occurred.
 
(d)  Any material impairment in the value of the Collateral or the priority of
Secured Party’s Lien hereunder.
 
(e)  Any levy upon, seizure or attachment of any of the Collateral which shall
not have been rescinded or withdrawn.
 
(f)  Any loss, theft or substantial damage to, or destruction (excluding
destruction that occurs without the fault of the Debtor on account of an act of
God) of, any material portion of the Collateral (unless within 5 days after the
occurrence of any such event, Debtor furnishes to Secured Party evidence
satisfactory to Secured Party that the amount of any such loss, theft, damage to
or destruction of the Collateral is fully insured under policies naming Secured
Party as an additional named insured or loss payee).
 
SECTION 8  Remedies.
 
(a)  Upon the occurrence and during the continuance of any Event of Default,
Secured Party may declare any of the Obligations to be immediately due and
payable and shall have, in addition to all other rights and remedies granted to
it in this Agreement, the Note or any other Document, all rights and remedies of
a secured party under the UCC and other applicable laws. Without limiting the
generality of the foregoing, (i) Secured Party may peaceably and without notice
enter any premises of Debtor, take possession of any the Collateral, remove or
dispose of all or part of the Collateral on any premises of such Debtor or
elsewhere, or, in the case of equipment, render it nonfunctional, and otherwise
collect, receive, appropriate and realize upon all or any part of the
Collateral, and demand, give receipt for, settle, renew, extend, exchange,
compromise, adjust, or sue for all or any part of the Collateral, as Secured
Party may determine; (ii) Secured Party may require any Debtor to assemble all
or any part of the Collateral and make it available to Secured Party at any
place and time designated by Secured Party; (iii) Secured Party may secure the
appointment of a receiver of the Collateral or any part thereof (to the extent
and in the manner provided by applicable law); (iv) Secured Party may sell,
resell, lease, use, assign, license, sublicense, transfer or otherwise dispose
of any or all of the Collateral in its then condition or following any
commercially reasonable preparation or processing (utilizing in connection
therewith any of Debtor’s assets, without charge or liability to Secured Party
therefor) at public or private sale, by one or more contracts, in one or more
parcels, at the same or different times, for cash or credit, or for future
delivery without assumption of any credit risk, all as Secured Party deems
advisable; provided, however, that Debtor shall be credited with the net
proceeds of sale only when such proceeds are finally collected by Secured Party.
Debtor recognizes that Secured Party may be unable to make a public sale of any
or all of the Pledged Collateral, by reason of prohibitions contained in
applicable securities laws or otherwise, and expressly agrees that a private
sale to a restricted group of purchasers for investment and not with a view to
any distribution thereof shall be considered a commercially reasonable sale.
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, which
right or equity of redemption Debtor hereby releases, to the extent permitted by
law. Secured Party shall give Debtor such notice of any private or public sales
as may be required by the UCC or other applicable law.
 
8

--------------------------------------------------------------------------------


 
(b)  For the purpose of enabling Secured Party to exercise its rights and
remedies under this Section 8 or otherwise in connection with this Agreement,
Debtor hereby grants to Secured Party an irrevocable, non-exclusive and
assignable license (exercisable without payment or royalty or other compensation
to Debtor) to use, license or sublicense any intellectual property Collateral.
The license granted by this Section 8(b) shall automatically expire upon the
payment and performance in full of the Obligations.
 
(c)  Secured Party shall not have any obligation to clean up or otherwise
prepare the Collateral for sale. Secured Party has no obligation to attempt to
satisfy the Obligations by collecting them from any other Person liable for
them, and Secured Party may release, modify or waive any Collateral provided by
any other Person to secure any of the Obligations, all without affecting Secured
Party’s rights against Debtor. Debtor waives any right it may have to require
Secured Party to pursue any third Person for any of the Obligations. Secured
Party may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. Secured Party may sell the Collateral without giving any warranties
as to the Collateral. Secured Party may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. If Secured Party sells
any of the Collateral upon credit, Debtor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.
 
9

--------------------------------------------------------------------------------


 
(d)  To the extent Debtor uses the proceeds of any of the Obligations to
purchase Collateral, Debtor’s repayment of the Obligations shall apply on a
“first-in, first-out” basis so that the portion of the Obligations used to
purchase a particular item of Collateral shall be paid in the chronological
order the Debtor purchased the Collateral.
 
(e)  The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 12 hereof; and second, to
the payment of the Obligations. Any surplus thereof which exists after payment
and performance in full of the Obligations shall be promptly paid over to Debtor
or otherwise disposed of in accordance with the UCC or other applicable law.
Debtor shall remain liable to Secured Party for any deficiency which exists
after any sale or other disposition or collection of Collateral.
 
SECTION 9  Certain Waivers. Debtor waives, to the fullest extent permitted by
law, (i) any right of redemption with respect to the Collateral, whether before
or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Obligations; (ii) any right
to require Secured Party (A) to proceed against any Person, (B) to exhaust any
other collateral or security for any of the Obligations, (C) to pursue any
remedy in Secured Party’s power, or (D) to make or give any presentments,
demands for performance, notices of nonperformance, protests, notices of
protests or notices of dishonor in connection with any of the Collateral; and
(iii) all claims, damages, and demands against Secured Party arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Collateral
 
SECTION 10  Notices. All notices or other communications hereunder shall be in
writing (including by facsimile transmission or by email) and mailed (by
certified or registered mail), sent or delivered to the respective parties
hereto at or to their respective addresses, facsimile numbers or email addresses
set forth below their names on the signature pages hereof, or at or to such
other address, facsimile number or email address as shall be designated by any
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(ii) if sent by facsimile transmission or electronic mail, when sent. Electronic
mail may be used only for routine communications, such as distribution of
informational documents or documents for execution by the parties thereto, and
may not be used for any other purpose.
 
SECTION 11  No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to Secured Party.
 
10

--------------------------------------------------------------------------------


 
SECTION 12  Costs and Expenses; Indemnification.
 
(a)  Debtor agrees to pay on demand: (i) the reasonable out-of-pocket costs and
expenses of Secured Party, and the reasonable fees and disbursements of counsel
to Secured Party, in connection with the negotiation, preparation, execution,
delivery and administration of this Agreement and the Note, and any amendments,
modifications or waivers of the terms thereof, and the custody of the
Collateral; (ii) all title, appraisal, survey, audit, consulting, search,
recording, filing and similar costs, fees and expenses incurred or sustained by
Secured Party in connection with this Agreement or the Collateral; and (iii) all
costs and expenses of Secured Party, and the fees and disbursements of counsel,
in connection with the enforcement or attempted enforcement of, and preservation
of any rights or interests under, this Agreement and the Note, including in any
out-of-court workout or other refinancing or restructuring or in any bankruptcy
case, and the protection, sale or collection of, or other realization upon, any
of the Collateral, including all expenses of taking, collecting, holding,
sorting, handling, preparing for sale, selling, or the like, and other such
expenses of sales and collections of Collateral.
 
(b)  Debtor hereby agrees to indemnify Secured Party, any affiliate thereof, and
their respective directors, officers, employees, agents, counsel and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including the reasonable fees and disbursements of counsel to
an Indemnified Person, which may be imposed on or incurred by any Indemnified
Person, or asserted against any Indemnified Person by any third party or by
Debtor, in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the transactions contemplated
hereby or the Collateral, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Debtor (the “Indemnified Liabilities”); provided that Debtor shall not be liable
to any Indemnified Person for any portion of such Indemnified Liabilities to the
extent they are found by a final decision of a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence or willful
misconduct. If and to the extent that the foregoing indemnification is for any
reason held unenforceable, Debtor agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
(c)  Any amounts payable to Secured Party under this Section 12 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the default rate of interest set forth in
the Note.
 
SECTION 13  Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by Debtor, Secured Party and their respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement.
 
SECTION 14  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of [California], except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Collateral are governed by the law of a jurisdiction other than California.
 
11

--------------------------------------------------------------------------------


 
SECTION 15  Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the parties.
 
SECTION 16  Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.
 
SECTION 17  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
 
SECTION 18  Termination. Upon payment and performance in full of all
Obligations, the security interest created under this Agreement shall terminate
and Secured Party shall promptly execute and deliver to Debtor such documents
and instruments reasonably requested by Debtor as shall be necessary to evidence
termination of all security interests given by Debtor to Secured Party
hereunder.
 
[remainder of page intentionally left blank]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
 

     
BOLT, INC., a Delaware corporation
                   
By:
   

--------------------------------------------------------------------------------

Name:
   
Title:
             
Address:
            ____________________________________      
_________________________________________ 
     
_________________________________________
             
Attn:
     

--------------------------------------------------------------------------------

Fax:
     

--------------------------------------------------------------------------------

email:
     

--------------------------------------------------------------------------------

 

     
GOFISH CORPORATION, a Nevada corporation
                   
By:
   

--------------------------------------------------------------------------------

Name:
   
Title:
                     
Address:
                     
500 Third Street, Suite 260
     
San Francisco, CA 94107
     
Attn: Michael Downing, President and CEO
     
Fax: (415) 738-8834
     
email:



13

--------------------------------------------------------------------------------



EXHIBIT C
 
PATENT AND TRADEMARK SECURITY AGREEMENT
 
THIS PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
June 22, 2007, is made between Bolt, Inc., a Delaware corporation (“Grantor”),
and GoFish Corporation, a Nevada corporation (“Secured Party”).
 
Grantor and Secured Party hereby agree as follows:
 
1.  Definitions; Interpretation.
 
(a)  Terms Defined in Security Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Security Agreement.
 
(b)  Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
 
“Collateral” has the meaning set forth in Section 2.
 
“PTO” means the United States Patent and Trademark Office.
 
“Security Agreement” means the Security Agreement of even date herewith, between
Grantor and Secured Party.
 
(c)  Terms Defined in UCC. Where applicable and except as otherwise defined
herein or in the Security Agreement, terms used in this Agreement shall have the
meanings assigned to them in the UCC.
 
(d)  Interpretation. The rules of interpretation applicable to the Security
Agreement shall also be applicable to this Agreement and are incorporated herein
by this reference.
 
2.  Security Interest.
 
(a)  Grant of Security Interest. As security for the payment and performance of
the Secured Obligations, Grantor hereby grants to Secured Party a security
interest (which shall automatically expire upon payment and performance in full
of the Secured Obligations) in all of Grantor’s right, title and interest in, to
and under the following property, in each case whether now or hereafter existing
or arising or in which Grantor now has or hereafter owns, acquires or develops
an interest and wherever located (collectively, the “Collateral”):
 
(i)  all patents and patent applications, domestic or foreign, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses (including, without limitation, such patents and patent
applications as described in Schedule A hereto), all rights to sue for past,
present or future infringement thereof, all rights arising therefrom and
pertaining thereto and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof;
 
(ii)  all state (including common law), federal and foreign trademarks, service
marks and trade names, and applications for registration of such trademarks,
service marks and trade names, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses (including, without
limitation, such marks, names and applications as described in Schedule B
hereto), whether registered or unregistered and wherever registered, all rights
to sue for past, present or future infringement or unconsented use thereof, all
rights arising therefrom and pertaining thereto and all reissues, extensions and
renewals thereof;
 

--------------------------------------------------------------------------------


 
(iii)  the entire goodwill of or associated with the businesses now or hereafter
conducted by Grantor connected with and symbolized by any of the aforementioned
properties and assets;
 
(iv)  all commercial tort claims associated with or arising out of any of the
aforementioned properties and assets;
 
(v)  all accounts, all intangible intellectual or other similar property and
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above,
including all license payments and payments under insurance (whether or not
Secured Party is the loss payee thereof) or any indemnity, warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to the
foregoing Collateral; and
 
(vi)  all products, proceeds and supporting obligations of or with respect to
any and all of the foregoing Collateral.
 
(b)  Continuing Security Interest. Grantor agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 13 hereof.
 
3.  Supplement to Security Agreement. This Agreement has been granted in
conjunction with the security interests granted to Secured Party under the
Security Agreement. The rights and remedies of Secured Party with respect to the
security interests granted herein are without prejudice to, and are in addition
to those set forth in the Security Agreement, all terms and provisions of which
are incorporated herein by reference.
 
4.  Representations and Warranties. Grantor represents and warrants to Secured
Party that:
 
(a)  Patents. A true and correct list of all of the existing Collateral
consisting of U.S. patents and patent applications and/or registrations owned by
Grantor, in whole or in part, is set forth in Schedule A hereto.
 
(b)  Trademarks. A true and correct list of all of the existing Collateral
consisting of U.S. trademarks, trademark registrations and/or applications owned
by Grantor, in whole or in part, is set forth in Schedule B.
 
5.  Further Acts. On a continuing basis, Grantor shall make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places, all such instruments and documents, and take all such action as may be
necessary or advisable or may be requested by Secured Party to carry out the
intent and purposes of this Agreement, or for assuring, confirming or protecting
the grant or perfection of the security interest granted hereby, to ensure
Grantor’s compliance with this Agreement or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to the Collateral,
including, without limitation, any documents for filing with the PTO and/or any
applicable state office. Secured Party may record this Agreement, an abstract
thereof, or any other document describing Secured Party’s interest in the
Collateral with the PTO, at the expense of Grantor.
 
2

--------------------------------------------------------------------------------


 
6.  Authorization to Supplement. If Grantor shall obtain rights to any new
trademarks, any new patentable inventions or become entitled to the benefit of
any patent application or patent for any reissue, division, or continuation, of
any patent, the provisions of this Agreement shall automatically apply thereto.
Grantor shall give prompt notice in writing to Secured Party with respect to any
such new trademarks or patents, or renewal or extension of any trademark
registration. Without limiting Grantor’s obligations under this Section 6,
Grantor authorizes Secured Party to modify this Agreement by amending
Schedules A or B hereto to include any such new patent or trademark rights.
Notwithstanding the foregoing, no failure to so modify this Agreement or amend
Schedules A or B hereto shall in any way affect, invalidate or detract from
Secured Party’s continuing security interest in all Collateral, whether or not
listed on Schedule A or B.
 
7.  Binding Effect. This Agreement shall be binding upon, inure to the benefit
of and be enforceable by Grantor, Secured Party and their respective successors
and assigns and shall bind any Person who becomes bound as a debtor to this
Agreement. Grantor may not assign, transfer, hypothecate or otherwise convey its
rights, benefits, obligations or duties hereunder except as specifically
permitted by the Security Agreement.
 
8.  Notices. All notices or other communications hereunder shall be in writing
(including by facsimile transmission or by email) and mailed (by certified or
registered mail), sent or delivered to the respective parties hereto at or to
their respective addresses, facsimile numbers or email addresses set forth below
their names on the signature pages hereof, or at or to such other address,
facsimile number or email address as shall be designated by any party in a
written notice to the other parties hereto. All such notices and communications
shall be effective (i) if delivered by hand, sent by certified or registered
mail or sent by an overnight courier service, when received; and (ii) if sent by
facsimile transmission or electronic mail, when sent. Electronic mail may be
used only for routine communications, and may not be used for any other purpose.
 
9.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California, except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Collateral are governed by the law of a jurisdiction other than California.
 
10.  Amendment; Conflict. This Agreement is subject to modification only by a
writing signed by the parties, except as provided herein. To the extent that any
provision of this Agreement conflicts with any provision of the Security
Agreement, the provision giving Secured Party greater rights or remedies shall
govern, it being understood that the purpose of this Agreement is to add to, and
not detract from, the rights granted to Secured Party under the Security
Agreement.
 
11.  Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
 
12.  Termination. Upon payment and performance in full of all Secured
Obligations, the security interests created by this Agreement shall terminate
and Secured Party shall promptly execute and deliver to Grantor such documents
and instruments reasonably requested by Grantor as shall be necessary to
evidence termination of all such security interests given by Grantor to Secured
Party hereunder, including cancellation of this Agreement by written notice from
Secured Party to the PTO.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
 

     
Grantor
           
BOLT, INC.
                     
By:
   

--------------------------------------------------------------------------------

Name:
   
Title:
                     
Address:
      ____________________________      
________________________________
     
________________________________
     
Attn.:
     

--------------------------------------------------------------------------------

Fax:
     

--------------------------------------------------------------------------------

Email:
     

--------------------------------------------------------------------------------

 

     
Secured Party
           
GOFISH CORPORATION
                     
By:
   

--------------------------------------------------------------------------------

Name:
   
Title:
             
Address:
             
500 Third Street, Suite 260
     
San Francisco, CA 94107
     
Attn: Michael Downing, President and CEO
     
Fax: (415) 738-8834
     
Email: ________________________________

 
4

--------------------------------------------------------------------------------

